NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             29-OCT-2021
                                             07:51 AM
                                             Dkt. 85 SO




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
        JUSTIN IKEDA, also known as Justin Hideo Okazaki,
                       Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                       (HONOLULU DIVISION)
                    (CASE NO. 1DTC-18-508652)


                    SUMMARY DISPOSITION ORDER
   (By: Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

          Defendant-Appellant, Justin Ikeda (Ikeda) appeals from

the July 23, 2019 Notice of Entry of Judgment and/or Order and

Plea/Judgment (Judgment), and October 15, 2019 [Amended] Notice

of Entry of Judgment and/or Order and Plea/Judgment (Amended

Judgment), as further amended by the September 16, 2020 [Second

Amended] Notice of Entry of Judgment and/or Order and

Plea/Judgment (Second Amended Judgment), which were entered
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


against him by the District Court of the First Circuit, Honolulu

Division (District Court).1

          On January 23, 2019, the State of Hawai#i (State)

charged Ikeda with three counts:        Count 1, Operating a Vehicle

After License and Privilege Have Been Suspended or Revoked for

Operating a Vehicle Under the Influence of an Intoxicant (OVUII),

Hawaii Revised Statutes (HRS) § 291E-62(a)(1), and/or (a)(2),

(c)(3) (Supp. 2017) (Count 1); Count 2, Conditions of Operation

and Registration of Motor Vehicles, HRS § 431:10C-104(a) (2005),

HRS § 431:10C-117(a) (2005 & Supp. 2017) (Count 2); and Count 3,

Littering from Vehicles, HRS § 291C-132(a) (2007) (Count 3).

          After receiving Ikeda's written jury trial waiver form

and conducting an oral colloquy, the District Court determined

that Ikeda had waived his right to a jury trial.

          Following a bench trial, the District Court found Ikeda

guilty on all three counts.     Under Count 1, Ikeda was sentenced

to one year imprisonment, subject to a $2,000 fine, and permanent

revocation of his license; under Count 2, he was sentenced to

five days in jail and a three month license suspension; and under

Count 3, he was sentenced to one day in jail.

          Ikeda raises a single point of error on appeal,

contending that the District Court plainly erred when it failed




     1
          The Honorable Michelle N. Comeau presided.

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


to obtain a knowing, voluntary, and intelligent waiver of his

right to a jury trial on the OVUII charge in Count 1.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Ikeda's point of error as follows:

          Ikeda argues that, during the District Court's oral

colloquy with him, the District Court became aware that Ikeda did

not know that he was subject to a mandatory one-year term of

imprisonment and the permanent loss of his driver's license.

This argument is, however, based on an error in the transcription

of the proceedings.    The transcript states:
                [District Court]: Did she [referring to defense
          counsel] also tell you what the maximum possible penalty for
          each charge might be if convicted?

                [Ikeda]:   No.

          Noting that it was odd that the District Court moved on

to the next question and did not clarify for Ikeda – and neither

defense counsel nor the prosecuting attorney attempted to address

the issue – the State reviewed the CD Electronic Recording from

which the transcript was transcribed.       The State discovered that

there was no discernible response to the District Court's

question and requested a correction or modification of the

transcript.   Upon this court's temporary remand to the District

Court to address the issue, the District Court entered an order

finding that there was no discernible response to the question.



                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Ikeda argues that his negative response to the District

Court's question, as stated above, constitutes a salient fact

contained in the record that his oral waiver was not knowingly or

intelligently obtained.    However, the record does not in fact

contain such negative response, and the circumstances identified

by the State do not support an assumption that the lack of any

discernible response is tantamount to a negative response.

Ikeda points to no other salient facts and makes no other

argument.

            The Hawai#i Supreme Court has held that "the validity

of the waiver of a right to a jury trial is reviewed under the

totality of the circumstances surrounding the case, taking into

account the defendant's background, experience, and conduct."

State v. Gomez-Lobato, 130 Hawai#i 465, 470, 312 P.3d 897, 902

(2013) (citation, emphasis and internal quotation marks omitted);

see also State v. Torres, 144 Hawai#i 282, 284, 439 P.3d 234, 236

(2019) ("[W]e require trial courts to conduct on-the-record

colloquies prior to accepting such waivers, thereby ensuring that

defendants understand the nature and consequences of their

decisions and make their choices freely.").

            Upon our review of the totality of the circumstances

surrounding this case, taking into account Ikeda's background,

experience, and conduct, as well as the written jury trial waiver

(including defense counsel's certification), and the oral

colloquy, we conclude that the District Court did not err in


                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


determining that Ikeda intelligently, knowingly, and voluntarily

waived his right to a jury trial.

          Accordingly, the District Court's September 16, 2020

Second Amended Judgment is affirmed.

          DATED: Honolulu, Hawai#i, October 29, 2021.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
Susan Arnett,
Deputy Public Defender,               /s/ Keith K. Hiraoka
for Defendant-Appellant.              Associate Judge

Sonja P. McCullen,                    /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,          Associate Judge
City and County of Honolulu,
for Plaintiff-Appellee.




                                  5